Matter of Hayon v New York State Dept. of Corr. & Community Supervision (2020 NY Slip Op 06317)





Matter of Hayon v New York State Dept. of Corr. & Community Supervision


2020 NY Slip Op 06317


Decided on November 5, 2020


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: November 5, 2020

528210

[*1]In the Matter of Joseph Hayon, Petitioner,
vNew York State Department of Corrections and Community Supervision et al., Respondents.

Calendar Date: October 9, 2020

Before: Egan Jr., J.P., Clark, Pritzker, Reynolds Fitzgerald and Colangelo, JJ.


Joseph Hayon, Marcy, petitioner pro se.
Letitia James, Attorney General, Albany (Kathleen M. Treasure of counsel), for respondents.

Appeal from a judgment of the Supreme Court (Ferreira, J.), entered November 30, 2018 in Albany County, which, in a proceeding pursuant to CPLR article 78, granted respondents' motion to dismiss the petition.
Judgment affirmed. No opinion.
Egan Jr., J.P., Clark, Pritzker, Reynolds Fitzgerald and Colangelo, JJ., concur.
ORDERED that the judgment is affirmed, without costs.